   0:20-cv-02695-RMG-PJG             Date Filed 12/02/20       Entry Number 50         Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Reginald Anthony Hunter,                            )       C/A No.0:20-cv-02695-RMG-PJG
                                                    )
                        Plaintiff,                  )
 vs.                                                )
                                                    )                     ORDER
United States Goverment,                            )
in its individual capacity and official capacity;   )
Federal Bureau of Prisons, in its individual        )
capacity and official capacity; FCI                 )
Bennettsville, in its individual capacity and       )
official capacity; N. Canada, Health Service        )
Administrator in his individual capacity and        )
official capacity; J. Onuoha, Staff Doctor, FCI     )
Bennesttsville in his individual capacity and       )
official capacity; A. Andreson,                     )
Staff Psychologist, FCI Bennesttsville in his       )
individual capacity and official capacity; S.       )
Slone, Health Service Administrator, USP Big        )
Sandy in his individual capacity and official       )
capacity; N. Rosario, Staff Doctor, USP Big         )
Sandy in his individual capacity and official       )
capacity; B. Olive, Staff Psychologist, USP         )
Big Sandy in his individual capacity and            )
official capacity; Coffman, Staff Psychologist,     )
USP Coleman 1 in his individual capacity and        )
official capacity,                                  )
 _____________________________________              )

        This is a civil action filed by a self-represented state federal prisoner. Under Local Civil Rule
73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned United
States Magistrate Judge. On September 23,, 2020 the court issued an order authorizing issuance and
service of process. (ECF No.19.) In that order, under the heading “Construction of the Pleading,”
the court, following initial screening pursuant to applicable law, listed the claims it construed as
raised by the Plaintiff in the Amended Complaint.

        Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.


                                              Page 1 of 2
  0:20-cv-02695-RMG-PJG          Date Filed 12/02/20     Entry Number 50            Page 2 of 2




       IT IS SO ORDERED.
                                                   s/Paige J. Gossett
December 2, 2020                                   Paige J. Gossett
Columbia, South Carolina                           UNITED STATES MAGISTRATE JUDGE




                                  Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                            ___________________________
                                                              Signature of party or legal representative
                                                               ___________________________
                                                                                                   Date




                                         Page 2 of 2
